Case 1:20-cv-03747-NRN Document 58 Filed 03/29/21 USDC Colorado Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action NO. 1:20-cv-3747-NRN

KEVIN O’ROURKE, et al.,

Plaintiffs,

v.

DOMINION VOTING SYSTEMS INC., et al.,

Defendants.


                    GEORGIA DEFENDANTS’ RESPONSE TO PLAINTIFFS’
                                MOTION TO AMEND


        Defendants Governor Brian Kemp and Secretary of State Brad Raffensperger (“Georgia

Defendants”) respond as follows to Plaintiffs’ Motion for Leave to File Amended Complaint

(Doc. 48):

                                          Introduction

        Plaintiffs’ proposed amended complaint seeks to add 152 additional named plaintiffs

from 33 different states, only three of which are Georgia residents. The factual allegations

remain the same debunked myths and conspiracy theories regarding the presidential election in

Georgia that have been repeatedly rejected by courts, as shown in the Georgia Defendants’

motion to dismiss (Doc. 47). More importantly, the amended complaint still suffers from the

same jurisdictional defects as the current complaint—namely, the lack of personal jurisdiction

over the Georgia Defendants and Plaintiffs’ lack of Article III standing, even with the addition of
Case 1:20-cv-03747-NRN Document 58 Filed 03/29/21 USDC Colorado Page 2 of 8




the proposed new plaintiffs. Because the amended complaint would still be subject to dismissal,

the Court should deny the amendment as futile and dismiss the action with prejudice.

                                             Argument

       The Court has discretion in considering whether leave to amend Plaintiffs’ complaint

should be granted. TV Comm’ns Network, Inc. v. Turner Network Television, 964 F.2d 1022,

1028 (10th Cir. 1992). While Rule 15(a) provides that leave to amend a complaint should be

freely given, “a district court may refuse to allow amendment if it would be futile.” Anderson v.

Suiters, 499 F.3d 1228, 1238 (10th Cir. 2007) (holding that district court did not abuse its

discretion in denying leave to amend where the amended complaint would be futile). “A

proposed amendment is futile if the complaint, as amended, would be subject to dismissal.” Id.

(quoting Lind v. Aetna Health, Inc., 466 F.3d 1195, 1199 (10th Cir. 2006)); see also Brereton v.

Bountiful City Corp., 434 F.3d 1213, 1219 (10th Cir. 2006) (“the district court may dismiss

without granting leave to amend when it would be futile to allow the plaintiff an opportunity to

amend his complaint”); TV Comm’ns Network, 964 F.2d at 1028 (“Where a complaint, as

amended, would be subject to dismissal, leave to amend need not be granted.”).

       For the reasons discussed further below, the proposed amended complaint fails to cure

the jurisdictional defects in the current complaint and would still be subject to dismissal.

Therefore, the amendment would be futile and leave to amend should be denied.

   A. The amended complaint still fails to state a basis for personal jurisdiction over the Georgia
      Defendants.

       As shown in the Georgia Defendants’ motion to dismiss, the original Complaint failed to

allege any facts that would establish sufficient minimum contacts with Colorado for the exercise

of personal jurisdiction over the Georgia Defendants in this Court, and the proposed amended

                                                  2
Case 1:20-cv-03747-NRN Document 58 Filed 03/29/21 USDC Colorado Page 3 of 8




complaint fails to remedy this defect. The amendment also purports to add the Georgia Attorney

General as a defendant, but does not include any specific factual allegations against him,

including any facts supporting personal jurisdiction. Indeed, nowhere in the lengthy amendment

are there any factual allegations that establish a basis for specific or general jurisdiction over the

Georgia Defendants, for the official actions they took in Georgia pertaining to a Georgia

election. Plaintiffs fail to allege that the Georgia Defendants’ actions were purposefully directed

at residents of Colorado or that the litigation results from alleged injuries that arise out of or

relate to those activities. See Benton v. Cameco Corp., 375 F.3d 1070, 1075 (10th Cir. 2004).

        Plaintiffs’ motion to amend alludes to “contractual relations” between the State of

Georgia and Dominion as a basis for personal jurisdiction (see Doc. 48 at 5), but that basis is too

tenuous and remote to establish personal jurisdiction over Governor Kemp and Secretary

Raffensperger. Plaintiffs cite to no authority that a contractual relationship between co-

defendants can subject a non-resident defendant to jurisdiction in any state in which the co-

defendant is domiciled. And the law is clear that, even in a dispute between Dominion and the

State of Georgia, the contract between the parties to provide voting equipment would still be

insufficient by itself to establish jurisdiction over the Georgia Defendants in Colorado. 1 See

Benton, 375 F.3d at 1077 (“A contract between an out-of-state party and a resident of the forum

state cannot, standing alone, establish sufficient minimum contacts with the forum.”); Ruggieri v.

Gen. Well Serv., Inc., 535 F. Supp. 525, 535 (D. Colo. 1982) (“Jurisdiction is not proper in



1
 Additionally, the contract between Dominion and the Georgia Secretary of State expressly
provides that the agreement is governed by Georgia law and any judicial action arising out of the
agreement is to be brought in a Georgia court. (See Doc. 39-4 at 36).

                                                   3
Case 1:20-cv-03747-NRN Document 58 Filed 03/29/21 USDC Colorado Page 4 of 8




Colorado merely because one of the parties to the contract was a Colorado resident.”);

Automated Quill, Inc. v. Chernow, 455 F. Supp. 428, 432 (D. Colo. 1978) (“The mere existence

of a contract executed by a Colorado resident is insufficient to confer personal jurisdiction over

an absent non-resident defendant.”); Burger King Corp. v. Rudzewicz, 471 U.S. 462, 478 (1985)

(“If the question is whether an individual’s contract with an out-of-state party alone can

automatically satisfy sufficient minimum contacts in the other party’s home forum, we believe

the answer clearly is that it cannot.”). Accordingly, the contract between Dominion and the

Georgia Secretary of State is insufficient for the Court to exercise jurisdiction over the Georgia

Defendants in this action.

       Because the proposed amended complaint does not cure the lack of personal jurisdiction

over the Georgia Defendants, leave to amend should be denied as futile. See TV Comm’ns

Network, 964 F.2d at 1028 (holding that district court did not abuse its discretion by denying

leave to amend complaint where plaintiff had made no showing it could cure deficiencies in

current complaint); Parker v. WI Waterstone, LLC, 790 F. App'x 926, 930 (10th Cir. 2019)

(holding amendment would be futile because it did not cure jurisdictional defect); Strauss v.

Angie’s List, Inc., No. 2:17-CV-02560-HLT-TJJ, 2018 U.S. Dist. LEXIS 187068, at *50 (D.

Kan. Nov. 1, 2018) (denying request to amend complaint because court lacked personal

jurisdiction over defendants, making amendment futile).

   B. The amended complaint still fails to establish Article III standing.

       Like the current complaint, the proposed amended complaint lacks a sufficient factual

showing that the named Plaintiffs have suffered an injury in fact such that they can demonstrate

Article III standing. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992). “[T]he


                                                 4
Case 1:20-cv-03747-NRN Document 58 Filed 03/29/21 USDC Colorado Page 5 of 8




requirement of an ‘injury in fact,’ requires ‘an invasion of a legally protected interest which is (a)

concrete and particularized; and (b) actual or imminent, not conjectural or hypothetical.’”

Brammer-Hoelter v. Twin Peaks Charter Acad., 602 F.3d 1175, 1181 (10th Cir. 2010) (quoting

Lujan, 504 U.S. at 560).

        While the current complaint does not include a single Georgia voter as a named plaintiff,

the amended complaint seeks to add three Georgia voters as plaintiffs. But this does not fix the

problem, because the amended complaint still fails to demonstrate that the named Plaintiffs

(including the proposed Georgia Plaintiffs) have suffered a concrete and particularized injury.

Although Plaintiffs point to their generalized right to vote that they claim has been injured, they

fail to even allege how the acts of the Georgia Defendants have affected them in a “personal and

individual way.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016). Plaintiffs continue to

erroneously argue that there is some sort of nationalized right to vote in a presidential election

that entitles any American voter to sue officials in another state if that voter is unhappy with the

way that state administered its election. (See Doc. 48 at 12).

       Plaintiffs’ broad theory has no basis in law. To the contrary, courts have been clear that

Plaintiffs’ generalized grievance regarding the State of Georgia’s administration of its election is

insufficient to establish an injury in fact. See Gill v. Whitford, 138 S. Ct. 1916, 1930 (2018);

Lance v. Coffman, 549 U.S. 437, 440– 41 (2007) (holding that “a generalized grievance that is

plainly undifferentiated and common to all members of the public” is not sufficient for standing).

As noted in the Georgia Defendants’ motion to dismiss, the Eleventh Circuit recently held that

even Georgia voters lack standing to assert generalized grievances regarding Georgia’s




                                                  5
Case 1:20-cv-03747-NRN Document 58 Filed 03/29/21 USDC Colorado Page 6 of 8




administration of the 2020 presidential election. Wood v. Raffensperger, 981 F.3d 1307, 1314

(11th Cir. 2020). As the Court explained in Wood,

       A generalized grievance is “undifferentiated and common to all members of the
       public.” Lujan, 504 U.S. at 575 (internal quotation marks omitted). Wood cannot
       explain how his interest in compliance with state election laws is different from that
       of any other person. Indeed, he admits that any Georgia voter could bring an
       identical suit. But the logic of his argument sweeps past even that boundary. All
       Americans, whether they voted in this election or whether they reside in Georgia,
       could be said to share Wood's interest in “ensur[ing] that [a presidential election] is
       properly administered.”

Id. Accordingly, Plaintiffs’ addition of three Georgia voters as plaintiffs still does not cure their

lack of standing because their claim is still a generalized grievance that this Court lacks

jurisdiction to consider.

       Additionally, the fact that Plaintiffs are seeking class certification under Rule 23 does not

obviate their need to establish Article III standing, because “even named plaintiffs who represent

a class ‘must allege and show that they personally have been injured, not that injury has been

suffered by other, unidentified members of the class to which they belong.’” Spokeo, 136 S. Ct.

at 1547 n.6 (2016) (citation omitted); see also Clark v. Strad Energy Servs., No. 17-cv-1242-

WJM-KMT, 2018 U.S. Dist. LEXIS 128942, at *12 (D. Colo. Aug. 1, 2018) (holding that “a

plaintiff lacks standing to bring class claims on behalf of a class under the laws of states to which

plaintiff has never been subject or where plaintiff has never resided”).

       There is simply no legal basis upon which to find that 152 voters in 33 different states

have standing to sue the Georgia Defendants for official actions they took as state officials in

administering the Georgia election. Because the Court would still lack subject matter jurisdiction

to consider Plaintiffs’ amended complaint, the amendment would be futile and leave to amend

should be refused. See Hutchinson v. Pfeil, 211 F.3d 515, 523 (10th Cir. 2000) (holding that

                                                  6
Case 1:20-cv-03747-NRN Document 58 Filed 03/29/21 USDC Colorado Page 7 of 8




because plaintiff in the original complaint lacked standing and the addition of proposed plaintiffs

in amended complaint failed to cure this defect, the futile amendment was properly rejected).

       For these reasons and those shown in the Georgia Defendants’ motion to dismiss, as well

as the pending motions to dismiss of the remaining Defendants, the Court should dismiss the

action with prejudice without granting Plaintiffs leave to amend. See Brereton, 434 F.3d at 1219.

       Respectfully submitted, this 29th day of March, 2021.


                                              /s/ Charlene S. McGowan
                                              Charlene S. McGowan
                                              Georgia Bar No. 697316
                                              Assistant Attorney General

                                              Office of the Georgia Attorney General
                                              40 Capitol Square SW
                                              Atlanta, GA 30334
                                              cmcgowan@law.ga.gov
                                              404-458-3658 (tel)


                                              Attorney for Brian Kemp and Brad Raffensperger




                                                 7
Case 1:20-cv-03747-NRN Document 58 Filed 03/29/21 USDC Colorado Page 8 of 8




                                  CERTIFICATE OF SERVICE

       I hereby certify that I have this day electronically filed the foregoing RESPONSE TO

PLAINTIFFS’ MOTION FOR LEAVE FILE AMENDED COMPLAINT with the Clerk of

Court using the CM/ECF system, which will send notification of such filing to counsel for the

parties of record via electronic notification.

       Dated: March 29, 2021.

                                                 /s/ Charlene S. McGowan
                                                 Charlene S. McGowan
                                                 Assistant Attorney General




                                                   8
